Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2018

                                      No. 04-18-00198-CR

                                     Boyce C. ATKINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. CC 17615
                           Honorable Mark Stroeher, Judge Presiding

                                         ORDER
       Boyce C. Atkinson’s filed a notice of appeal from the trial court’s judgment; however, he
has not paid the clerk’s and reporter’s fees for preparing and filing the record. This court
previously ordered Atkinson to file either proof the fees have been paid or that he is entitled to
proceed without payment of the fees. Our order advised that if Atkinson failed to adequately
respond by June 22, 2018, his appeal would be dismissed.

       Atkinson has not responded to our order and the record has not been filed. However, on
June 15, 2018, Atkinson’s retained attorney, filed a motion to withdraw. The motion complies
with the requirements of rule 6.5 of the Texas Rules of Appellate Procedure. We grant the
motion to withdraw.

        Because appellant is without counsel on appeal, we abate this appeal and remand the
case to the trial court. We order the trial court to conduct a hearing and address the following
matters:

       (1) determine whether appellant desires to prosecute the appeal;

       (2) require the clerk and court reporter to provide estimates of the cost to prepare and file
       the appellate record;

       (3) if appellant asserts he is indigent, determine whether appellant is indigent; if appellant
       is indigent, appoint appellate counsel and order the clerk and court reporter to prepare the
       appellate record;
        (4) if appellant is not indigent, advise appellant he must pay the clerk’s fees for
        preparation and filing of the clerk’s record within ten days of the date of the hearing, and
        admonish appellant the court of appeals may dismiss the appeal if the fees are not paid;

        (5) if appellant is not indigent, determine whether appellant has made the necessary
        arrangements for retaining new counsel to file a brief;

        (5) if appellant desires to proceed pro se, the trial court must fully admonish appellant of
        the dangers and disadvantages of self-representation; see Ex parte Davis, 818 S.W.2d 64,
        66-67 (Tex. Crim. App. 1991), and determine whether appellant’s decision to relinquish
        benefits associated with counsel and proceed pro se is knowingly and intelligently made.
        Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987).

       We further order the trial court to hold the hearing and make written findings addressing
the above issues not later than July 30, 2018. We order the court reporter to file a record of the
hearing and order the trial court clerk to file a supplemental clerk’s record containing any filing
by appellant relating to these matters, the trial court’s findings, and, if applicable, the trial court’s
order appointing counsel. The supplemental reporter’s and clerk’s records are due by August 2,
2018. All deadlines are abated until further order of this court.

        We order the clerk of this court to serve a copy of this order on appellant, counsel, the
trial court judge, the court reporters, and the County Clerk of Gillespie County.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court